             Case 1:18-cr-00379-JPO Document 52 Filed 05/05/20 Page 1 of 1


                                                         U.S. Department of Justice

                                                         United States Attorney
                                                         Southern District ofNew York


                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew's Plaza
                                                         New York, New York 10007


                                                         May 1, 2020


   ByECF
   The Honorable J. Paul Oetken
   United States District Judge
   Southern District of New York
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, New York 10007

           Re:    United States v. Enver Alijaj, 18 Cr. 379 (JPO)

   Dear Judge Oetken:

           The Government writes on behalf of the parties to ask that the pretrial conference,
   currently scheduled for May 13, 2020, be adjourned for a period of approximately 30 days. In
   addition, with the consent of defense counsel, the Government also moves for the exclusion of
   time under the Speedy Trial Act, Title 18, United States Code, Section 3161 (h)(7)(A). The
   adjournment and exclusion will permit the parties additional time to attempt to reach a resolution
   in the case, in light of the defendant's pending health concerns.

  Granted. The pretrial conference is hereby
adjourned to June 16, 2020, at 10:30 am. Time is         Respectfully submitted,
excluded through June 16, 2020, under the Speedy
Trial Act, 18 U.S.C § 3161(h)(7)(A), the Court finding   GEOFFREY S. BERMAN
that the ends of justice outweigh the interests of the   United States Attorney
public and the defendant in a speedy trial.
  So ordered.
  May 5, 2020                                     By:                          Isl
                                                         Kimberly Ravener
                                                         Assistant United States Attorney
                                                         (212) 637-2358


   cc:     Dawn Cardi, Esq.
